Order appealed from unanimously reversed and proceeding remitted to trial before an official referee, on the ground that the petition indicates that there may have been irregularities in connection with the election. Though allegations involving these claims have been denied by the respondents, the issues thus raised should have been tried. (See Matter of Workmen’s Benefit Fund [Michel], 265 App. Div. 176.) Settle order on notice. Present — Peck, P. J., Glennon, Dore, Callahan and Shientag, JJ. [See 275 App. Div. 708.]